DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 8 June 2021 have been fully considered.
Rejections under 35 U.S.C. § 101
Applicant argues that “using human knowledge for a rule for data file classification, running the rule at scale to see how the rule applies at scale, and then modifying the rule to create a new rule based on further human input” is a practical application of an abstract idea.. People defining and modifying a rule is abstract.  A process of iteration is abstract.  Automating this process is not an improvement.  See MPEP 2106.05(a), section I.  Applying this to “large data” is not an improvement.  See id.  The recitation of cloud computing in claim 21 is merely linking the judicial exception to a particular technical environment.  See MPEP 2106.05(h).
Rejections under 35 U.S.C. § 102
Applicant’s arguments have been considered but are not persuasive.  Hills applies rules against existing messages – an application at scale under a broadest reasonable interpretation.  Whether this differs from the disclosed invention is immaterial, as these differences are not present in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-16, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong One
The claim(s) recite(s) a user inputting a rule (“to specify a rule for the task to determine a quality and relationship of a data file in a data file database based on metadata associated with the data file”), getting user feedback of the application of the rule to files (“user feedback of results using the rule run on the data file database”), learning from user feedback (“tracking the user feedback on the results in order to learn from the user feedback”) and modifying the rule based on the learning (“based on the learning, creating a modified rule.”).  This is a method of organizing human activity relating to managing personal behavior.  I can, for instance, tell someone to collect seismic data files (the task), and that seismic data files have a .sgy extension (the rule), they can look at files and realize there’s a bunch of files with a .su extension and ask me what I want to do with them (“the rule run on the data file database”), and I can tell them that those files are seismic data files too (“user feedback”, “learn from the user feedback”, “based on the learning, creating a modified rule.”).  Although this example involves computers, the steps of the example describe the actions of the people using a computer, as opposed to the functioning of a computer itself.  Further non-technical examples could be based on finding books in a library based on title, or the like.  In sum, determining file quality and relationship is a data filtering task.  See MPEP 2106.04(a)(2)(II)(C).
Step 2A, Prong Two
This judicial exception is not integrated into a practical application. 
The computer, storage medium, processor and memory are merely adding a general purpose computer or computer components to the abstract idea.  MPEP 2106.05(f)(2).
Receiving user input is mere data gathering, and is insignificant extra-solution activity.  MPEP 2106.05(g)(3).
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because general purpose computers, and receiving user input are well-understood, routine, and conventional.  These elements are so widely prevalent or in common use that the details as to their functionality need not be described in detail to satisfy 35 U.S.C. § 112(a), and they are described by the inventors as using well-understood, routine, and conventional functionality.  Specification [0075]-[0076].
Dependent claims
As per claims 3-8, 11-15, and 18-20, each claim describes a process of iterating a feedback learning and rule moderation process, collecting feedback from the rule applied to a sample of the data files before applying the rule at scale to all the data files.  These actions have human analogues – looking at some books in a library instead of all the books to apply a rule, and receiving feedback to modify the rule before looking at all the books in the library – and details of personal behavior being managed are simply part of the abstract idea itself, and not additional elements.
The cloud computing in claim 21 is merely linking the judicial exception to a particular technical environment, and does not integrate the judicial exception into a practical application.  See MPEP 2106.05(h).  Furthermore, cloud computing is well-understood, routine, and conventional.  Specification [0050].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1, 3-9, 11-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being obvious over Hills, US 9,596,196 B1 (hereinafter “Hills”), in view of Davies et al., US 2006/0224750 A1 (hereinafter “Davies’).

As per claims 1, 9, and 16, Hills teaches:
based on a task (Hills 7:4-6), where the task is to group messages, requesting a user input to specify a rule that characterizes raw data files (Hills 7:23-24, “rules may be defined by users”) such that a quality and a relationship of a data file in a data file database is determined with respect to the task, the relationship being between the data file and another data file in the database (Hills 7:23-57; 9:20-42), where the rule groups messages, where the messages are files, where the messages are related to each other based on addresses – claimed metadata – and where the quality is whether the messages are spam or not;
applying the rule at scale against a plurality of data files in the file database to identify other data files of the plurality of data files that have a same relationship specified in the rule (Hills 7:23-57), where the grouping rules are applied to existing messages;
processing a user feedback of results using the rule run on the plurality of data files of the data file database and tracking the user feedback on the results in order to learn from the user feedback to identify that other data files having the same relationship specified in the rule are a part of the results (Hills 7:43-49), where the feedback is received as applied to existing messages used to perform machine learning in order to determine existing messages that should be placed in existing groups of grouped messages; and 
based on the user feedback and by using a machine-learning based service, creating a modified rule to determine a quality and a relationship of a second data file (Hills 7:43-49), where  are proposed by a machine learning process, the modified rule replacing the rule when applying at scale against the file database (Hills 3:42-46).

Hills, however, does not teach:
characterizing raw data files according to an extension name.

The analogous and compatible art of Davies, however, teaches characterizing a message as spam or not based on an extension name (Davies ¶ 0057).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Davies with those of Hills to classify messages as spam as in Hills or not based on rules according to an extension name as in Davies in order to provide better spam classification.

As per claims 3, 11, and 18, the rejection of claims 1, 9, and 16 is incorporated, and Hills further teaches:
wherein the requesting interactively and iteratively systematizes the user input for the metadata associated to characterize a number of scientific data files less than a second number of scientific data files in the scientific data file database (Hills 7:23-57), where the process of applying a to incoming messages and gathering feedback from this application is performed before applying to existing messages.

As per claims 4, 12, and 19, the rejection of claims 3, 11, and 18 is incorporated, and Hills further teaches:
applying the modified rule, at scale:, on the scientific data file database to determine a quality and a relationship of scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages.

As per claims 5, 13, and 20, the rejection of claims 4, 12, and 19 is incorporated, and Hills further teaches:
wherein the processing further processes a second user feedback, based on the modified rule run at scale to iteratively create a third modified rule (Hills 13:16-48), where feedback may be collected to iteratively improve the grouping rules.

As per claims 6 and 14, the rejection of claims 4 and 13 is incorporated, and Hills further teaches:
wherein, based on the learning, the modified rule is created to determine quality and a relationship of a rest of the scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages, where that the files are scientific data is non-functional descriptive matter without patentable weight.

As per claims 7 and 15, the rejection of claims 1 and 9 is incorporated, and Hills further teaches:
applying the modified rule for a rest of the scientific data files in the scientific data file database to determine a quality and a relationship of the scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages, where that the files are scientific data is non-functional descriptive matter without patentable weight.

As per claim 8, the rejection of claim 7 is incorporated, and Hills further teaches:
wherein the processing further processes a second user feedback based on the modified rule run at scale to iteratively create a third modified rule (Hills 13:16-48), where feedback may be collected to iteratively improve the grouping rules.

As per claim 21, the rejection of claim 1 is incorporated, and Hills further teaches:
wherein the processing is performed by a cloud computing environment to offload computing requirements from a user device to the cloud computing environment (Hills 7:23-57), where the rules are applied by the mail service, which is in a cloud environment (Hills 15:15-33)s.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/
Primary Examiner, Art Unit 2159